Case 1:17-cv-00220-TH-ZJH Document 26 Filed 04/30/20 Page 1 of 2 PageID #: 90



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

DAMION KEITH NELSON                                 §

VS.                                                 §          CIVIL ACTION NO. 1:17-CV-220

ATTORNEY GENERAL OF TEXAS                           §


                 MEMORANDUM OPINION AND ORDER ADOPTING THE
                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Damion Keith Nelson, an inmate currently confined at the Boyd Unit with the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against defendant the Attorney General of

Texas.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends this civil rights action be dismissed for want of prosecution

pursuant to Federal Rule of Civil Procedure 41(b) (docket entry no. 25).

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed.

                                               ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this case
Case 1:17-cv-00220-TH-ZJH Document 26 Filed 04/30/20 Page 2 of 2 PageID #: 91



in accordance with the Magistrate Judge’s recommendations.

      SIGNED this the 30 day of April, 2020.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge
